Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 10 February 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 1 has added a structure between the base flange 40 and the hold tab 42a and between the base flange 40 and the hold tab 42b as compared to original filed figure 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: hinge member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20190112110) further in view of Chou (US 20150060455).
Claim 1:  Taylor discloses container 100 (tamper-evident container), comprising: a first half 105 (base) having a bottom with at least one upstanding side wall defining a cavity therein, the first half 105 (base) further includes a top defining a top open end and a base flange extending outwardly from at least a portion of the top, wherein the base flange, in a first closed configuration, comprises an inner portion and an outer portion, wherein the outer portion being removably attached to the inner portion; the base flange including at least one base gripping tab; a second half 110 (lid), having a peripheral edge, the second half 110 (lid) being hingedly connected to the first half 105 (base) and configured to enclose the top open end when attached to the top, wherein the peripheral edge is affixed to the outer portion of the base flange; the peripheral edge of the second half 110 (lid) including at least one lid gripping tab; a hinge 115 (hinge member) hingedly connecting the second half 110 (lid) to the first half 105 (base); wherein separation of the second half 110 (lid) from the first half 105 (base) pulls the outer portion of the base flange away from the inner portion of the base flange, wherein the inner portion of the base flange is left fixed to the top and the entirety of the outer portion of the base flange remains fixed to the peripheral edge of the second half 110 (lid) after full disengagement of the second half 110 (lid) from the top, thereby enabling access to the cavity of the first half 105 (base), wherein the inner portion of the base flange is directly connected to the outer portion of the base flange by a partition 170 (perforation); and wherein the at least one base gripping tab remains connected to the first half 105 (base) and the at least one lid gripping tab remains connected to the second half 110 (lid); and wherein the second half 110 (lid) is opened relative to the first half 105 (base) and the partition 170 (perforation) is severed in a single operation (see annotated fig. 1A below, fig. 1B-1C, & P. 0042).
Taylor does not disclose the partition 170 (perforation) extending along a majority of a length of the peripheral edge of the lid.
Chou teaches a tamper-evident food container having a container body 10 attached to a cover 20 by a hinge part 25, wherein a frangible score line 23 is provided at an interface between the cover 20 and a second enlarged surface 27, the second enlarged surface 27 is fixed to a first enlarged surface 17 of the container body 10 when the cover 20 is closed, the cover 20 cannot be opened if the cover 20 is not detached from the second enlarged surface 27 by tearing the score line 23, and the frangible score line 23 extends along a majority of a length of edge of the container body 10 opposite the hinge part 25 (see fig. 1, 2, 6, and 7 and P. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the partition 170 (perforation) extend along a majority of a length of the peripheral edge of the second half 110 (lid), as taught by Chou, in order to increase the size of the tamper evident feature making it more readily visible to a user.
The hinge member for hingedly connecting the lid to the base is/are interpreted under 35 U.S.C. 112(f) as compliant hinges, any known hinges, and equivalents thereof.

    PNG
    media_image1.png
    588
    713
    media_image1.png
    Greyscale

Claim 2:  The combination discloses wherein the first half 105 (base), second half 110 (lid) and hinge 115 (hinge member) are made of plastic (see P. 0035).
Claim 8:  The combination discloses wherein the wherein the at least one base gripping tab is two base gripping tabs and the at least one lid gripping tab is two lid gripping tabs, wherein the partition 170 (perforation) extends between the two base gripping tabs and between the two lid gripping tabs (see annotated fig. 1A above).
Claim 10:  The combination discloses wherein the first half 105 (base), second half 110 (lid) and hinge 115 (hinge member) are formed from a single piece of material (see fig. 1A and P. 0038).
Claim 11:  The combination discloses wherein removal of the outer portion of the base flange from the inner portion provides a visual indication to a user that the container 100 has been open.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20190112110) and Chou (US 20150060455) as applied to claim 1 above, and further in view of Fell (US 20100155292).
Claim 16:  The combination discloses the claimed invention except for the perforation extending along a sinusoidal path.
The combination discloses a prior art container 100 having all the recited structure, but which differs from the claimed device in that the partition 170 (perforation) at least partially extends along a straight path instead of a sinusoidal path.  Fell discloses a prior art package 1 having a line of weakness 6 which is straight (see fig. 1) and a prior art package 21 having a line of weakness 26 which has a sinusoidal-line perforation (sinusoidal path) (see fig. 2).  The substitution of one known element (sinusoidal-line perforation (sinusoidal path) as shown in Fell) for another (straight path as shown in the combination) would have been obvious to one or ordinary skill in the art at the time of the invention since the substitution of the sinusoidal-line perforation (sinusoidal path) in Fell would have yielded predictable results, namely, separation in the combination.
It is further noted that no criticality appears to have been established for the shape of the path of the perforation.

Response to Arguments
Applicant’s arguments, see page 10 lines 21-22, filed 8 March 2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taylor (US 20190112110) further in view of Chou (US 20150060455).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736